Judy Stahl and Sue




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2014

                                      No. 04-14-00018-CV

                             Damien HERRERA and Blaine Castle,
                                       Appellants

                                                 v.

                                 Judy STAHL and Sue Hensley,
                                         Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-05750
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        Appellants timely filed a notice of appeal within the fifteen-day grace period allowed by
Texas Rule of Appellate Procedure 26.3, but they did not file a motion for extension of time. A
motion for extension of time is necessarily implied when an appellant, acting in good faith, files
a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellant
must offer a reasonable explanation for failing to file the notice of appeal in a timely manner.
See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       On February 6, 2014, appellants were ordered to file a response in this court by February
21, 2014, presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. Appellants filed a response on February 20, 2014. After reviewing the response, the
court has determined that it presents a reasonable explanation for failing to timely file the notice
of appeal. It is therefore ORDERED that this appeal is RETAINED on the docket of this court.
Appellant’s brief must be filed no later than twenty days from the date of this order.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court